                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TEOFILO C. MATIAS,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
         v.                                       )             1:17CV398
                                                  )
                                                  )
ELON UNIVERSITY,                                  )
                                                  )
                       Defendant.                 )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

         Plaintiff initiated this action against Defendant Elon University, his former employer,

alleging race discrimination in violation of 42 U.S.C. § 1981 (“§ 1981”) and 42 U.S.C. § 2000e

et seq. (“Title VII”). (ECF No. 1 ¶ 1.) Before the Court is Defendant’s Motion for Summary

Judgment, (ECF No. 19). For the reasons set forth below, Defendant’s motion will be granted.

   I.        BACKGROUND

         Plaintiff, a Hispanic male, was hired by Defendant as a Custodian in 1999. (ECF No.

19 ¶ 10; ECF No. 19-1 at 1, 2.) In 2001, Plaintiff was promoted to Sanitation Recycling

Worker, in which his responsibilities included pulling trash and recycling from certain

buildings and areas. (ECF No. 19-1 at 3–4.) In 2005, Plaintiff was again promoted, this time

to Distribution Serviceman.         (Id. at 4.)       His responsibilities included inspecting fire

extinguishers and distributing and delivering custodial supplies. (ECF No. 19-3 at 7–8.)

According to Plaintiff, following this promotion, he asked his supervisor, Dave Worden, for
a pay raise. (ECF No. 22-9 at 3.) Plaintiff testified that Mr. Worden responded, “You don’t

know how to do the job. How can I give you a raise? The only thing you know how to do is

make tacos.” (Id. at 3–4.) During Plaintiff’s tenure as Distribution Serviceman, he consistently

received good performance reviews, (see ECF No. 19-4), and his supervisors thought that “he

did good work” and that he had a “[s]trong work ethic,” (ECF No. 19-2 at 1; ECF No. 19-3

at 9). Plaintiff also served in a supervisory role on multiple occasions, including during

inclement weather and during a nine-week period when his direct supervisor was out on sick

leave. (ECF No. 22-9 at 5, 30.)

       In or before August 2014, Plaintiff’s direct supervisor, Wayne Brown, who served as

Support Services Supervisor, announced his retirement.1 (See ECF No. 19-2 at 2; ECF No.

22-8 at 2.) Mr. Brown’s supervisor, Dave Worden, who was responsible for hiring his

successor, testified that he “[got] the word out” about the position to the employees in his

department. (ECF No. 19-3 at 4–5, 15.) Mr. Worden interviewed “[r]oughly half a dozen”

applicants for the position, although he testified that he was unsure if the position “ever

officially opened.” (Id. at 13, 15.) On August 11, 2014, Mr. Worden recommended Mark

Poole, a white male, for promotion to Support Services Supervisor. (ECF No. 1 ¶ 17; ECF

No. 22-8 at 2.)




1
  The evidence does not reflect the exact date on which Mr. Brown announced his retirement, nor
does it reflect exactly when Mr. Worden began soliciting applicants for the Support Services
Supervisor position. Mr. Brown testified, however, that he gave “three or four months” notice before
he officially retired. (ECF No. 19-2 at 2.) The evidence also shows that Mr. Brown’s successor, Mark
Poole, was recommended for the available position on August 11, 2014, (ECF No. 22-8 at 2), and
assumed the role of Support Services Supervisor in January 2015, (ECF No. 22-15 at 2, 16).



                                                 2
       At some point after Mr. Brown’s announcement, when Plaintiff attempted to view the

job posting for the Support Services Supervisor position through Defendant’s internal Human

Resources (“HR”) database, he learned that the position was not posted. (ECF No. 19-1 at

7.) In October 2014, Plaintiff asked Mr. Brown about the position and was informed that Mr.

Worden had already selected a candidate. (Id. at 8.) In November 2014, Plaintiff asked Mr.

Worden about the position, to which Mr. Worden responded that he had already selected Mr.

Poole. (Id. at 8–9.) According to Plaintiff, Mr. Worden also made the following remarks:

“Why you not happy? You just want some money? You looking to make more money?” and

“You guys, Mexicans, you want everything. You just want money.” (ECF No. 22-9 at 10, 31.)

       Over a year after the promotion decision was made, in February 2016, Plaintiff was

accused of sexual harassment by a coworker, Kimberly Ward. (ECF No. 19-8 at 1.) The

matter was initially brought to the attention of HR by two supervisors, Donnell Jeffries and

Dave Worden. (ECF No. 19-7 at 1.) Ms. Ward complained that Plaintiff had given her gifts

and attempted to kiss her on multiple occasions. (ECF No. 19-8 at 2–3.) Carla Ugboro,

Associate Director of HR for Employee Relations, conducted an investigation in which she

interviewed Plaintiff, Ms. Ward, Mr. Jeffries, Mr. Worden, and six other witnesses. (Id. at 1–

8.) During Plaintiff’s interview, he claimed that he was “set up” by other coworkers who had

grudges against him. (Id. at 7.) Plaintiff also accused another supervisor, Kevin Bigelow, of

engaging in a relationship with a coworker, in violation of company policy. (Id. at 7–8.) As a

result of the investigation, Ms. Ugboro recommended Plaintiff’s termination “based on his

behavior and the environment that he created for [Ms. Ward].” (ECF No. 19-9 at 1.) Plaintiff

was terminated on February 12, 2016. (Id.; ECF No. 19-7 at 36.)



                                              3
          Plaintiff subsequently filed a Complaint, alleging failure to promote based on his

Hispanic race in violation of § 1981 and discriminatory termination, also based on race, in

violation of Title VII and § 1981. (ECF No. 1 ¶¶ 17, 22.) Defendant has moved for summary

judgment on both claims, arguing that “there is no genuine issue of material fact regarding

Plaintiff’s claims.” (ECF No. 19 at 1.)

   II.      STANDARD OF REVIEW

          Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A dispute is “genuine” if the evidence would permit a reasonable jury to find

for the nonmoving party, and “[a] fact is material if it might affect the outcome” of the

litigation. Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015) (internal

quotation marks omitted). The role of the court is not “to weigh the evidence and determine

the truth of the matter,” but rather “to determine whether there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). When reviewing a motion for summary

judgment, the court must “resolve all factual disputes and any competing, rational inferences

in the light most favorable” to the nonmoving party. Rossignol v. Voorhaar, 316 F.3d 516, 523

(4th Cir. 2003) (quoting Wightman v. Springfield Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir.

1996)).

          In cases where, as here, the nonmovant bears the burden of proof at trial, the party

seeking summary judgment bears the initial burden of “pointing out to the district court . . .

that there is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). If the moving party carries this burden, then the burden



                                                4
shifts to the nonmoving party to point out “specific facts showing that there is a genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The

nonmoving party must support its assertions by citing to particular parts of the record, or

showing that the materials cited do not establish the absence of a genuine dispute. Fed. R.

Civ. P. 56(c)(1); see Celotex, 477 U.S. at 324. The judicial inquiry on summary judgment “thus

scrutinizes the plaintiff’s case to determine whether the plaintiff has proffered sufficient proof,

in the form of admissible evidence, that could carry the burden of proof of his claim at trial.”

Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993).

      III.   DISCUSSION

              A. Failure to Promote Claim

          A plaintiff may prove discriminatory failure to promote under § 19812 in one of two

ways: (1) by “demonstrating through direct or circumstantial evidence that [unlawful]

discrimination motivated the employer’s adverse employment decision[;]” or (2) by proceeding

under the burden-shifting framework of McDonnell Douglas.3 Hill v. Lockheed Martin Logistics

Mgmt., Inc., 354 F.3d 277, 284–85 (4th Cir. 2004), abrogated on other grounds by Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338 (2013); see also Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 249

(4th Cir. 2015). Here, Plaintiff proceeds under both methods. (ECF No. 22 at 11, 13.)

          Defendant contends it is entitled to summary judgment on Plaintiff’s failure to promote

claim because Plaintiff can show neither direct evidence of discrimination nor a case for



2
 “The same elements are required for failure-to-promote claims alleged under Title VII and § 1981.”
Williams v. Giant Food Inc., 370 F.3d 423, 430 n.5 (4th Cir. 2004).
3   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).


                                                     5
discrimination under the McDonnell Douglas analysis. (ECF No. 20 at 10–14; ECF No. 23 at

2–9.) Specifically, Defendant argues that there is no direct evidence of discrimination because

any discriminatory remarks allegedly made to Plaintiff by his supervisor, Mr. Worden, fail to

“illustrate [the required] nexus between that motive and the adverse employment action.”

(ECF No. 23 at 3–4 (internal quotation marks omitted).) Further, Defendant argues that

Plaintiff can neither prove a prima facie case of unlawful failure to promote nor show that

Defendant’s nondiscriminatory reason for hiring Mr. Poole was a pretext for discrimination.

(ECF No. 20 at 10–14; ECF No. 23 at 5–9.)

       Plaintiff, in response, argues that there is evidence of discrimination based on Mr.

Worden’s discriminatory remarks, which have a nexus with the adverse employment action

against Plaintiff. (ECF No. 22 at 11–13.) Plaintiff also argues that, with respect to the

McDonnell Douglas analysis, his failure to apply for the Support Services Supervisor position in

a timely manner should be excused because “Defendant failed to make all eligible employees

aware of the Support Services Supervisor job vacancy.” (Id. at 14.) Further, Plaintiff argues

that Defendant’s nondiscriminatory reason for promoting Mr. Poole instead of Plaintiff is

simply pretext for discrimination. (Id. at 15.)

               1. Direct Evidence of Discrimination

       To prove direct evidence of discrimination, a plaintiff must show “evidence of conduct

or statements that both reflect directly the alleged discriminatory attitude and that bear directly

on the contested employment decision.” Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 520 (4th

Cir. 2006) (internal quotation marks omitted). The statements in question “must have a nexus

with the adverse employment action.” Id. “While isolated statements can constitute direct



                                                  6
evidence of discrimination, the statements must be contemporaneous to the adverse

employment action.” McCray v. Pee Dee Reg’l Transp. Auth., 263 F. App’x 301, 306 (4th Cir.

2008). Courts have also considered “the context of the statement . . . and the status of the

person making the statement.” EEOC v. CTI Global Sols., Inc., 815 F. Supp. 2d 897, 906 (D.

Md. 2011).

       Plaintiff argues that Mr. Worden made four statements that constitute evidence of

racial discrimination, (ECF No. 22 at 3–4), as follows:

       1. “You don’t know how to do the job. How can I give you a raise? The only
           thing you know how to do is make tacos.” This statement was made after
           Plaintiff inquired about a pay raise following his promotion to Distribution
           Serviceman in 2005. (ECF No. 22-9 at 3–4.)

       2. “You guys, Mexicans, you want everything. You just want money.” This
           statement was made in 2014, when Plaintiff inquired about the Support
           Services Supervisor position. (Id. at 31.)

       3. “Why you not happy? You just want some money? You looking to make
           more money?” and “What the [expletive]? You not happy where you at?”
           These statements were also made in 2014 when Plaintiff inquired about the
           Support Services Supervisor Position. (Id. at 10.)

       4. “All the time you begging for money, Teo. That’s the only thing you do.
           And if you don’t drive those expensive Volvos, you shouldn’t be begging
           for money.” This statement was made in response to Plaintiff’s inquiry
           about a pay raise. (Id. at 12.)

       As a preliminary matter, because the third and fourth statements do not include any

evidence of racial animus, they will not be considered as direct evidence of racial

discrimination. See Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (explaining that Title

VII is not a “general civility code” for the workplace (quoting Oncale v. Sundowner Offshore Servs.,

Inc., 523 U.S. 75, 80 (1998))). The first statement, made in 2005, occurred approximately nine

years before the contested employment decision, i.e. the decision to promote Mr. Poole instead


                                                 7
of Plaintiff to Support Services Supervisor. Courts have routinely found that statements made

in a shorter time frame were not “reasonably contemporaneous” to the adverse employment

action in question. E.g. McCray, 263 F. App’x at 303, 306 (holding that statements made two

and a half years before termination were not “reasonably contemporaneous” with the

termination decision); Gaines v. McDonald, 152 F. Supp. 3d 464, 470 (M.D.N.C. 2015) (holding

that a statement made approximately five months before termination was not

contemporaneous); but see Arthur v. Pet Dairy, 593 F. App’x 211, 212, 221 (4th Cir. 2015) (per

curiam) (holding that a statement made approximately three weeks before termination

“sufficiently tie[d] [the supervisor’s] alleged discriminatory intent to the relevant time period”).

       Mr. Worden’s second statement was made in November 2014, approximately three

months after the promotion decision was made. (See ECF No. 22-9 at 31; ECF No. 22-8 at

2.) As discussed with respect to Mr. Worden’s 2005 statement, this latter statement also fails

to be sufficiently contemporaneous to serve as direct evidence of discrimination. See McCray,

263 F. App’x at 306; Nana-Akua Takyiwaa Shalom v. Payless Shoesource Worldwide, Inc., 921 F.

Supp. 2d 470, 484 (D. Md. 2013) (finding no direct evidence of discrimination based on

statements “made approximately two months prior to Plaintiff’s termination date and in a

context unrelated to Plaintiff’s employment status”); Jordan v. Radiology Imaging Assocs., 577 F.

Supp. 2d 771, 780 (D. Md. 2008) (holding that a statement made “several months after

Plaintiff’s termination[ ] was not contemporaneous with the decision to terminate Plaintiff and

did not directly relate to that decision”). The Court therefore concludes that Mr. Worden’s

statements do not constitute direct evidence of discrimination in the decision not to promote




                                                 8
Plaintiff. Plaintiff has thus failed to provide sufficient direct evidence to permit a reasonable

juror to find that Defendant’s failure to promote Plaintiff was based on his race.

               2. McDonnell Douglas Framework

       “The second method of averting summary judgment is to proceed under a ‘pretext’

framework, under which the employee, after establishing a prima facie case of discrimination,

demonstrates that the employer’s proffered permissible reason for taking an adverse

employment action is actually a pretext for discrimination.” Hill, 354 F.3d at 285 (citing Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981) and McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 807 (1973)). To establish a prima facie case of discrimination, Plaintiff

must establish that “(1) [he] is a member of a protected group, (2) there was a specific position

for which [he] applied, (3) [he] was qualified for that position, and (4) [Defendant] rejected

[his] application under circumstances that give rise to an inference of discrimination.” Williams

v. Giant Food Inc., 370 F.3d 423, 430 (4th Cir. 2004).

       Once a plaintiff has demonstrated a prima facie case of discrimination, the burden

shifts to the defendant to “produce evidence that ‘if believed by the trier of fact, would support

a finding that unlawful discrimination was not the cause of the employment action.’” Gilmore

v. Holder, 616 F. App’x 546, 547 (4th Cir. 2015) (per curiam) (quoting St. Mary’s Honor Ctr. v.

Hicks, 509 U.S. 502, 507 (1993)). Once the defendant meets its burden of production, “then

the presumption created by the plaintiff’s prima facie case ‘drops out of the picture,’ and the

burden shifts back to the plaintiff to present evidence from which a reasonable juror could

conclude that the reason proffered by the defendant was a pretext for discrimination.” Id. at

548 (quoting Hicks, 509 U.S. at 511). To meet its burden, the plaintiff must prove “both that



                                                9
the reason was false, and that discrimination was the real reason.” Adams v. Trs. of the Univ. of

N.C.-Wilmington, 640 F.3d 550, 560 (4th Cir. 2011) (quoting Jiminez v. Mary Wash. Coll., 57 F.3d

369, 378 (4th Cir. 1995)). “A plaintiff alleging a failure to promote can prove pretext by

showing that he was better qualified, or by amassing circumstantial evidence that otherwise

undermines the credibility of the employer’s stated reasons.” Id. at 559 (quoting Heiko v.

Colombo Sav. Bank, 434 F.3d 249, 259 (4th Cir. 2006)).

       The parties do not contest that Plaintiff satisfies the first and fourth elements of the

prima facie case: that he is a member of a protected class and that the position was filled by a

white applicant, Mr. Poole.4 (See ECF Nos. 20, 22, 23.) Plaintiff has also introduced sufficient

evidence from which a reasonable juror could find that Plaintiff meets the third element: that

he was qualified for the position. (See ECF No. 22-9 at 5, 30 (detailing Plaintiff’s experience

temporarily serving in supervisory roles on multiple occasions).) Defendant does, however,

argue that Plaintiff does not meet the second element of the prima facie case because Plaintiff

did not apply for the position before it was filled. (ECF No. 20 at 10–11.) Plaintiff, in

response, argues that “Defendant failed to make all eligible employees aware of the Support

Services Supervisor job vacancy and that the application requirement should not apply.” (ECF

No. 22 at 14.)

       In the Fourth Circuit, “if [an] employer fails to make its employees aware of vacancies,

the application requirement may be relaxed and the employee treated as if [he] had actually

applied for a specific position.” Williams, 370 F.3d at 431. This exception to the application



4
 To satisfy the fourth element, Plaintiff “need only show that the position was filled by a white
applicant, as he has done.” Carter v. Ball, 33 F.3d 450, 458 (4th Cir. 1994).


                                               10
requirement only applies if the plaintiff “can show that [he] would have applied had [he]

known about [the vacancy].” Id. at 432. Specifically, this exception may be applicable in

instances where “the company did not follow its own policy” in advertising job vacancies, id.

at 431, or where the employer used a more informal, word-of-mouth hiring system, Barnett v.

W. T. Grant Co., 518 F.2d 543, 549 (4th Cir. 1975); see also EEOC v. Metal Serv. Co., 892 F.2d

341, 349–51 (3d Cir. 1990) (noting that an employer’s word-of-mouth hiring practices made it

difficult to ascertain which positions were available); Roberts v. Gadsden Mem’l Hosp., 835 F.2d

793, 797–99 (11th Cir. 1988) (concluding, in part, that the plaintiff established a prima facie

case of discriminatory failure to promote where his employer never posted notice of the

vacancy and used informal communications during social gatherings to make promotion

selections).

       The only evidence in the record regarding the manner in which Defendant advertised

the job vacancy is Mr. Worden’s testimony that he “g[o]t the word out that [Defendant] would

be looking to replace [Mr. Brown’s] position.” (ECF No. 19-3 at 15.) Because Defendant

used a word-of-mouth hiring system5 for the Support Services Supervisor position, Plaintiff

may be treated as if he applied for the position, provided he can show that he would have

done so, had he been aware of the vacancy. See Williams, 370 F.3d at 431, 432. To that end,

Plaintiff points to specific evidence showing that he actually attempted to apply for the


5
  Both parties, in their briefs, reference portions of Ms. Ugboro’s deposition regarding Defendant’s
policy for posting vacancies. (ECF No. 22 at 14; ECF No. 23 at 6.) Neither party, however, included
those portions of Ms. Ugboro’s deposition in their filings or any other evidence to show whether
Defendant followed its own policies for advertising job vacancies. Accordingly, the Court cannot
consider those references or arguments. See Dash v. Walton, No. 1:99CV00350, 2000 WL 1229264, at
*4 (M.D.N.C. July 17, 2000) (“Because there is no evidence before the Court of [a certain argument],
this argument cannot be considered.” (citing Fed. R. Civ. P. 56(e))).


                                                11
Support Services Supervisor position by searching the job postings on the HR database and

asking Mr. Brown and Mr. Worden about the position. (ECF No. 19-1 at 7–9.) Therefore,

based on the evidence, the Court concludes that Plaintiff has satisfied this element of his prima

facie case by demonstrating that he would have applied for the Support Services Supervisor

position had he known that Defendant was interviewing applicants. Plaintiff has thus

established a prima facie case of discrimination. See Weaks v. N.C. Dep’t of Transp., 761 F. Supp.

2d 289, 298 (M.D.N.C. 2011) (“The burden to establish a prima facie case of disparate

treatment is not onerous.” (quoting Burdine, 450 U.S. at 253) (emphasis omitted)).

       Because Plaintiff has satisfied his burden of establishing a prima facie case of

discrimination, Defendant must present evidence of a legitimate, nondiscriminatory reason for

selecting an applicant other than Plaintiff. Defendant argues that Mr. Poole was selected for

the Support Services Supervisor position “based on his previous supervisory experience and

experience maintaining and repairing equipment used for custodial service.” (ECF No. 20 at

12.) In support of this reason, Defendant has produced evidence showing that Mr. Poole was

qualified for the Support Services Supervisor position. (ECF No. 19-2 at 3; ECF No. 19-3 at

14.) Specifically, the record reflects that:

       x Mr. Brown, Mr. Poole’s direct supervisor, stated, “[Poole] was hard working.
          He was real knowledgeable on equipment, basic equipment repairs and stuff,
          but other than that—he had worked for me a while and he was a good man,
          hard working, dependable.” (ECF No. 19-2 at 3.)

       x Mr. Worden, who made the ultimate hiring decision, stated that he selected
          Mr. Poole based on “[p]revious supervisory experience, equipment
          maintenance, work ethic, [and] fit.” When asked about what type of
          equipment Mr. Poole had experience with, Mr. Worden responded,
          “[e]quipment specifically used for custodial service, whether it be vacuums,
          carpet machines, swing buffers.” (ECF No. 19-3 at 14.)



                                               12
       x Mr. Poole’s last performance review before his promotion included
          comments such as, “[Mr. Poole] adjusts well to any changes in job
          assignments and always has a positive attitude,” “[v]ery motivated individual
          who carries out assignments with little supervision and is willing to take on
          other jobs if needed,” and “[c]ommunicates well with others.” (ECF No.
          22-15 at 13–14.)

       Plaintiff, attempting to show that Defendant’s reason is a pretext for discrimination,

argues that “his qualifications [were] demonstrably superior.” (ECF No. 22 at 15 (citing Heiko,

434 F.3d at 261–62).) Evidence reflecting Plaintiff’s qualifications includes:

       x Mr. Brown remarked that Plaintiff “did good work” and “got along with
          everybody okay.” (ECF No. 19-2 at 1.) Mr. Worden stated that Plaintiff
          had a “[s]trong work ethic.” (ECF No. 19-3 at 9.)

       x Plaintiff supervised other sanitation employees during home football games.
          (ECF No. 22-9 at 5; ECF No. 22-12 at 4 (“[M]ost of the time [Plaintiff]
          looked after the . . . sanitation group, at the games.”)) Plaintiff also
          supervised six other employees while Mr. Brown was out on sick leave for
          nine weeks. (ECF No. 22-9 at 5; ECF No. 22-12 at 2.)

       x Plaintiff had some experience with equipment repair, as indicated by the
          repeated suggestions in his yearly performance reviews that he “[c]ontinue
          to learn equipment repair,” specifically vacuum repair. (E.g. ECF No. 22-6
          at 5, 10, 14, 16, 20, 24, 29, 31, 36, 40.)

       This evidence notwithstanding, when a plaintiff fails to show “that his qualifications

are demonstrably superior,” then “the promotion decision remains vested in the sound

business judgment of the employer.” Heiko, 434 F.3d at 261–62. After reviewing the evidence

before the Court in the light most favorable to Plaintiff, the Court finds that Plaintiff has, at

best, shown that his “job qualifications [were] similar or only slightly superior to those of [Mr.

Poole].”    Id. at 261.    Such a showing is insufficient to establish that Defendant’s

nondiscriminatory reason for promoting Mr. Poole instead of Plaintiff was a pretext for

discrimination. See id.; see also Moore v. Mukasey, 305 F. App’x 111, 116 (4th Cir. 2008)



                                               13
(“[Plaintiff] cannot rely on his qualifications to establish pretext if he asserts that his

qualifications are similar or only slightly superior to those of the person ultimately selected for

promotion.”)    Therefore, Plaintiff has failed to present a genuine issue as to whether

Defendant’s proffered nondiscriminatory reason for selecting Mr. Poole was a pretext for

discrimination. Accordingly, the Court will grant Defendant’s Motion for Summary Judgment

as to Plaintiff’s failure to promote claim.

           B. Discriminatory Termination Claim

       Next, Defendant claims that it is entitled to summary judgment on Plaintiff’s

discriminatory termination claim because it terminated Plaintiff after an internal investigation

found that he created a hostile work environment for a female coworker. (ECF No. 20 at 16–

19.) Plaintiff argues in response that he did not harass his coworker and that Defendant

treated him differently than another employee, Kevin Bigelow, who was the subject of multiple

sexual harassment complaints. (ECF No. 22 at 16–21.)

       A discriminatory termination claim under Title VII and § 1981, like a failure to promote

claim, may be proven by direct or circumstantial evidence of discrimination, or by using the

burden-shifting McDonnell Douglas framework. See Foster, 787 F.3d at 249. Because Plaintiff

does not attempt to argue that there is direct or circumstantial evidence of discrimination with

regard to his termination, he proceeds under the McDonnell Douglas framework. (ECF No. 22

at 16.) To establish a prima facie case of discriminatory termination under Title VII and

§ 1981, Plaintiff must show that: “(1) he is a member of a protected class; (2) he was qualified

for his job and his job performance was satisfactory; (3) he was fired; and (4) other employees

who are not members of the protected class were retained under apparently similar



                                                14
circumstances.” Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180, 188 (4th Cir. 2004); see also

Scott v. Health Net Fed’l Servs., LLC, 463 F. App’x 206, 208 (4th Cir. 2012) (per curiam). If a

plaintiff proves a prima facie case of discriminatory termination, then the burden shifts to the

employer “to articulate some legitimate, nondiscriminatory reason for the [termination].”

Burdine, 450 U.S. at 253 (quoting McDonnell Douglas Corp., 411 U.S. at 802). If the employer

meets its burden, the plaintiff must then show that the employer’s reason was merely a “pretext

for discrimination.” Id. The plaintiff may do this “either directly by persuading the court that

a discriminatory reason more likely motivated the employer or indirectly by showing that the

employer’s proffered explanation is unworthy of credence.” Id. at 256.

       Although Defendant concedes that Plaintiff can prove the first and third elements of

the prima facie case, it argues that Plaintiff cannot meet the second and fourth elements of the

prima facie case. (ECF No. 20 at 16.) With respect to the second element, Defendant argues

that actions that led to Plaintiff’s sexual harassment complaint “made him unqualified for the

job.” (Id.) This argument, however, misses the point. To satisfy this prong, Plaintiff must

only show that he satisfactorily performed the duties required of the position. See Prince-

Garrison v. Md. Dep’t of Health & Mental Hygiene, 317 F. App’x 351, 353 (4th Cir. 2009) (per

curiam) (finding that the district court properly held that the plaintiff did not meet the second

element because “she consistently received reports of deficient work performance”); Warren

v. Tri Tech Labs., Inc., 993 F. Supp. 2d 609, 633–34 (W.D. Va. 2014) (holding that Plaintiff’s job

performance was not satisfactory due to “missing paperwork, unfinished regulatory

paperwork, [and] the changing of processes within the facility without approval”), aff’d, 580 F.

App’x 182 (4th Cir. 2014). Plaintiff has introduced sufficient evidence to show that he



                                               15
remained qualified for his position and that his performance was satisfactory. As previously

discussed, Plaintiff routinely received performance reviews stating that he “frequently

exceed[ed] [the] requirements of [his] position.” (See, e.g., ECF No. 19-4 at 10.) Although

Defendant introduced evidence showing that Plaintiff was found to have created a hostile

work environment for a coworker, it failed to otherwise show that Plaintiff’s job performance

was not satisfactory. Therefore, viewing the evidence in the light most favorable to Plaintiff,

the Court finds that he has shown that he was still qualified for his position, thus meeting the

second element of the prima facie case.

       Defendant has established, however, that Plaintiff cannot meet the fourth element of

the prima facie case: that another employee who is not a member of Plaintiff’s protected class

was retained under apparently similar circumstances. Plaintiff argues that Mr. Bigelow, a

supervisor who had “been accused of sexual harassment multiple times by different employees

on different occasions,” (ECF No. 22 at 17), was not terminated while Plaintiff was terminated

“under apparently similar circumstances,” Honor 383 F.3d at 188; see ECF No. 22 at 17.

Plaintiff points to two separate sexual harassment investigations into Mr. Bigelow’s behavior.

First, Mr. Bigelow was the subject of a 2013 HR investigation in response to a sexual

harassment and retaliation complaint by a former employee, alleging that Mr. Bigelow fired

her after she refused to go out with him. (ECF No. 22-5 at 2.) Although that investigation

did not find that Mr. Bigelow had retaliated against the former employee, the HR

representative recommended that he receive training “on policies and procedures including

sexual harassment” and “assistance with developing his supervisory skills.” (Id. at 5.) Second,

HR investigated the accusations made by Plaintiff in 2016, during Plaintiff’s own sexual



                                              16
harassment investigation, that Mr. Bigelow was engaged in a relationship with a coworker in

violation of Defendant’s policy. (ECF No. 19-12.) The supplementary investigation into

Plaintiff’s accusations concluded that they “[could not] definitively say” whether the

allegations against Mr. Bigelow were true. (Id.) Both allegations led to HR investigations,

neither of which found that Mr. Bigelow violated Defendant’s code of conduct. (See ECF No.

22-5 at 5; ECF No. 19-12.)

       In contrast to Mr. Bigelow’s situation, Defendant’s HR investigation into sexual

harassment allegations against Plaintiff found that “[Plaintiff] created a hostile work

environment for [his coworker].” (ECF No. 19-9 at 1.) Therefore, Plaintiff and Mr. Bigelow

are not “similarly situated,” as contemplated by the prima facie case test. See Haywood v. Locke,

387 F. App’x 355, 360 (4th Cir. 2010) (per curiam) (finding not enough “common features

between the individuals to allow [for] a meaningful comparison” (alteration in original)

(quoting Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007), aff’d on other grounds,

553 U.S. 442 (2008))). Although Plaintiff attempts to contest the findings of the investigations

into Mr. Bigelow’s alleged misconduct, (ECF No. 22 at 6–9), the court does not “sit as a super-

personnel department weighing the prudence of employment decisions.”                       Anderson v.

Westinghouse Savannah River Co., 406 F.3d 248, 272 (4th Cir. 2005) (internal quotation marks

omitted). Plaintiff has failed to satisfy the fourth element of the prima facie test. Accordingly,

summary judgment in favor of Defendant is appropriate as to this claim.6



6
  Failure to meet one element of the prima facie case is fatal to the claim. See Haywood, 387 F. App’x
at 360 (“As [Plaintiffs] failed to show their comparator was similarly situated, they failed to make out
a prima facie case of discrimination. . . . [Accordingly,] the district court properly granted summary
judgment to the defendant.”).


                                                  17
       Even assuming that Plaintiff could establish a prima facie case, Plaintiff cannot show

that Defendant’s legitimate nondiscriminatory reason for terminating his employment was a

pretext for discrimination. Defendant’s stated reason for terminating Plaintiff is that a HR

investigation found that he had created a hostile work environment for a coworker, thereby

violating Defendant’s Staff Manual. (See ECF No. 19-9 at 1; ECF No. 22-1 at 2.) To prove

that Defendant’s reason was a pretext for discrimination, Plaintiff “must show both that the

reason advanced was a sham and that the true reason was an impermissible one under the law.”

Ousley v. McDonald, 648 F. App’x 346, 349 (4th Cir. 2016) (internal quotation marks omitted).

       Plaintiff devotes extensive portions of his brief and deposition to presenting his version

of the events that led to his sexual harassment complaint. (See ECF No. 22 at 5–6, 17–19;

ECF No. 22-9 at 13–24.) Plaintiff further argues that the investigation was “hasty and

informal” and was a “gross deviation from the standards set forth in Defendant’s own Staff

Manual.” (ECF No. 22 at 18.) Although Plaintiff questions the thoroughness of Defendant’s

investigation of Ms. Ward’s sexual harassment complaint, “focusing on the quality of internal

investigations misses the point.” Cupples v. AmSan, LLC, 282 F. App’x 205, 210 (4th Cir.

2008). Plaintiff has failed to point to any evidence demonstrating that the real reason for his

discharge was discriminatory. The record is devoid of evidence showing that Ms. Ugboro or

any HR professional involved in the investigation and termination of Plaintiff were motivated

by discriminatory purposes.7 “If [Defendant’s] reason for termination is not forbidden by law,


7
  Plaintiff argues that Mr. Worden, Plaintiff’s supervisor who allegedly made discriminatory comments
towards him in the past, was “instrumental in advancing the sexual harassment investigation.” (ECF
No. 22 at 18.) Although Mr. Worden (and Donnell Jeffries) initially brought Ms. Ward’s complaint
against Plaintiff to the attention of HR, there is no evidence that shows that Mr. Worden further
influenced Ms. Ugboro’s investigation. (See ECF No. 19-7 at 1; ECF No. 19-8.)


                                                 18
‘it is not [the Court’s] province to decide whether the reason was wise, fair or even correct,

ultimately, so long as it was truly the reason for the plaintiff’s termination.’” Id. (quoting

DeJarnette v. Corning Inc., 133 F.3d 293, 299 (4th Cir. 1998)). The Court therefore concludes

that there is no genuine dispute as to any material fact concerning Defendant’s reason for

Plaintiff’s termination. Accordingly, Defendant is entitled to summary judgment on Plaintiff’s

wrongful termination claim.

   IV.    CONCLUSION

       Based on the above, the Court concludes that Defendant has shown that there is no

genuine dispute of any material fact regarding Defendant’s alleged failure to promote and

termination of Plaintiff. Accordingly, summary judgment in favor of Defendant is appropriate

as to both claims.

       For the reasons outlined herein, the Court enters the following:

                                          ORDER

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment,

(ECF No. 19), is GRANTED, and Plaintiff’s claims against Defendant are hereby

DISMISSED WITH PREJUDICE.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 26th day of November 2018.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




                                              19
